TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00476-CR



                                The State of Texas, Appellant

                                               v.

                                  Terry Linn Farr, Appellee


                   FROM THE COUNTY COURT OF MILAM COUNTY
        NO. CR 31,891, HONORABLE DAVID L. BARKEMEYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant The State of Texas notified us that it no longer wishes to pursue this

appeal and filed a motion to dismiss by withdrawing its notice of appeal. The State’s motion to

withdraw its notice of appeal is granted. See Tex. R. App. P. 42.2(a). The appeal is dismissed.




                                             Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: September 26, 2013

Do Not Publish